Exhibit 10.1

LOGO [g28452ex10-1_pg001.jpg]

 

UNITED STATES OF AMERICA

BEFORE THE

BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM

WASHINGTON, D.C.

Written Agreement by and between

COOPERATIVE BANKSHARES, INC.

Wilmington, North Carolina

and

FEDERAL RESERVE BANK OF

RICHMOND

Richmond, Virginia

Docket No. 09-049-WA/RB-HC

WHEREAS, Cooperative Bankshares, Inc., Wilmington, North Carolina
(“Bankshares”), a registered bank holding company, owns and controls Cooperative
Bank, Wilmington, North Carolina (the “Bank”), a state chartered nonmember bank,
and various nonbank subsidiaries;

WHEREAS, it is the common goal of Bankshares and the Federal Reserve Bank of
Richmond (the “Reserve Bank”) to maintain the financial soundness of Bankshares
so that Bankshares may serve as a source of strength to the Bank;

WHEREAS, Bankshares and the Reserve Bank have mutually agreed to enter into this
Written Agreement (the “Agreement”); and

WHEREAS, on April 22, 2009, the board of directors of Bankshares, at a duly
constituted meeting, adopted a resolution authorizing and directing Todd L.
Sammons to enter into this Agreement on behalf of Bankshares, and consenting to
compliance with each and every provision of this Agreement by Bankshares and its
institution-affiliated parties, as defined in



--------------------------------------------------------------------------------

LOGO [g28452ex10-1_pg002.jpg]

 

sections 3(u) and 8(b)(3) of the Federal Deposit Insurance Act, as amended (the
“FDI Act”) (12 U.S.C. §§ 1813(u) and 1818(b)(3)).

NOW, THEREFORE, Bankshares and the Reserve Bank agree as follows:

Dividends and Distributions

1. (a) Bankshares shall not declare or pay any dividends without the prior
written approval of the Reserve Bank and the Director of the Division of Banking
Supervision and Regulation (the “Director”) of the Board of Governors of the
Federal Reserve System (the “Board of Governors”).

(b) Bankshares shall not directly or indirectly take dividends or any other form
of payment representing a reduction in capital from the Bank without the prior
written approval of the Reserve Bank.

(c) Bankshares and its nonbank subsidiaries shall not make any distributions of
interest, principal, or other sums on subordinated debentures or trust preferred
securities without the prior written approval of the Reserve Bank and the
Director.

(d) All requests for prior approval shall be received by the Reserve Bank at
least 30 days prior to the proposed dividend declaration date, proposed
distribution on subordinated debentures, and required notice of deferral on
trust preferred securities. All requests shall contain, at a minimum, current
and projected information on Bankshares’ capital, earnings, and cash flow; the
Bank’s capital, asset quality, earnings, and allowance for loan and lease
losses; and identification of the sources of funds for the proposed payment or
distribution. For requests to declare or pay dividends, Bankshares must also
demonstrate that the requested declaration or payment of dividends is consistent
with the Board of Governors’ Policy Statement

2



--------------------------------------------------------------------------------

LOGO [g28452ex10-1_pg003.jpg]

 

on the Payment of Cash Dividends by State Member Banks and Bank Holding
Companies, dated November 14, 1985 (Federal Reserve Regulatory Service, 4-877 at
page 4-323).

2. (a) Bankshares and any nonbank subsidiary shall not, directly or indirectly,
incur, increase, or guarantee any debt without the prior written approval of the
Reserve Bank. All requests for prior written approval shall contain, but not be
limited to, a statement regarding the purpose of the debt, the terms of the
debt, and the planned source(s) for debt repayment, and an analysis of the cash
flow resources available to meet such debt repayment.

(b) Bankshares shall not, directly or indirectly, purchase or redeem any shares
of its stock without the prior written approval of the Reserve Bank.

Capital Plan

3. Within 60 days of this Agreement, Bankshares shall submit to the Reserve Bank
an acceptable written plan to maintain sufficient capital at Bankshares, on a
consolidated basis, and at the Bank, as a separate legal entity on a stand-alone
basis. The plan shall, at a minimum, address, consider, and include:

(a) The consolidated organization’s and the Bank’s current and future capital
requirements, including compliance with the Capital Adequacy Guidelines for Bank
Holding Companies: Risk-Based Measure and Tier 1 Leverage Measure, Appendices A
and D of Regulation Y of the Board of Governors (12 C.F.R. Part 225, App. A and
D) and the applicable capital adequacy guidelines for the Bank issued by the
Bank’s federal regulator;

(b) the adequacy of the Bank’s capital, taking into account the volume of
classified credits, concentrations of credit, ALLL, current and projected asset
growth, and projected retained earnings;

3



--------------------------------------------------------------------------------

LOGO [g28452ex10-1_pg004.jpg]

 

(c) the source and timing of additional funds necessary to fulfill the
consolidated organization’s and the Bank’s future capital requirements;

(d) supervisory requests for additional capital at the Bank or the requirements
of any supervisory action imposed on the Bank by its federal or state regulator;

(e) the requirements of section 225.4(a) of Regulation Y of the Board of
Governors (12 C.F.R. § 225.4(a)) that Bankshares serve as a source of strength
to the Bank; and

(f) procedures for Bankshares to: (i) notify the Reserve Bank, in writing, no
more than 30 days after the end of any quarter in which Bankshares’ consolidated
capital ratios or the Bank’s capital ratios (total risk-based, tier 1
risk-based, or leverage) fall below the plan’s minimum ratios; and (ii) submit
simultaneously to the Reserve Bank an acceptable written plan that details the
steps Bankshares will take to increase its and the Bank’s capital ratios above
the plan’s minimums.

Compliance with Laws and Regulations

4. (a) In appointing any new director or senior executive officer, or changing
the responsibilities of any senior executive officer so that the officer would
assume a different senior executive officer position, Bankshares shall comply
with the notice provisions of section 32 of the FDI Act (12 U.S.C. § 1831i) and
Subpart H of Regulation Y of the Board of Governors (12 C.F.R. §§ 225.71 et
seq.).

(b) Bankshares shall comply with the restrictions on indemnification and
severance payments of section 18(k) of the FDI Act (12 U.S.C. § 1828(k)) and
Part 359 of the Federal Deposit Insurance Corporation’s regulations (12 C.F.R.
Part 359).

4



--------------------------------------------------------------------------------

LOGO [g28452ex10-1_pg005.jpg]

 

Progress Reports

5. Within 30 days after the end of each calendar quarter following the date of
this Agreement, the board of directors shall submit to the Reserve Bank written
progress reports detailing the form and manner of all actions taken to secure
compliance with the provisions of this Agreement and the results thereof, and a
parent company only balance sheet, income statement, and, as applicable, report
of changes in stockholders’ equity.

Approval and Implementation of Plan

6. (a) Bankshares shall submit a written capital plan that is acceptable to the
Reserve Bank within the applicable time period set forth in paragraph 3 of this
Agreement.

(b) Within 10 days of approval by the Reserve Bank, Bankshares shall adopt the
approved capital plan. Upon adoption, Bankshares shall promptly implement the
approved plan, and thereafter fully comply with it.

(c) During the term of this Agreement, the approved capital plan shall not be
amended or rescinded without the prior written approval of the Reserve Bank.

Communications

7. All communications regarding this Agreement shall be sent to:

(a) A. Linwood Gill, III

Vice President

Federal Reserve Bank of Richmond

P.O. Box 27622

Richmond, Virginia 23261

(b) Todd L. Sammons

Interim-President, CEO, and CFO

Cooperative Bankshares, Inc.

201 Market Street

Wilmington, North Carolina 28401

5



--------------------------------------------------------------------------------

LOGO [g28452ex10-1_pg006.jpg]

 

Miscellaneous

8. Notwithstanding any provision of this Agreement, the Reserve Bank may, in its
sole discretion, grant written extensions of time to Bankshares to comply with
any provision of this Agreement.

9. The provisions of this Agreement shall be binding upon Bankshares and its
institution-affiliated parties, in their capacities as such, and their
successors and assigns.

10. Each provision of this Agreement shall remain effective and enforceable
until stayed, modified, terminated, or suspended in writing by the Reserve Bank.

11. The provisions of this Agreement shall not bar, estop, or otherwise prevent
the Board of Governors, the Reserve Bank, or any other federal or state agency
from taking any other action affecting Bankshares, the Bank, any nonbank
subsidiary of Bankshares, or any of their current or former
institution-affiliated parties and their successors and assigns.

12. Pursuant to section 50 of the FDI Act (12 U.S.C. § 1831aa), this Agreement
is enforceable by the Board of Governors under section 8 of the FDI Act (12
U.S.C. § 1818).

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 24th day of April, 2009.

COOPERATIVE BANKSHARES, INC.

By: /s/ Todd L. Sammons

Todd L. Sammons

Interim-President, CEO, and CFO

FEDERAL RESERVE BANK OF RICHMOND

By: /s/ A. Linwood Gill, III

A. Linwood Gill, III

Vice President

6